United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                  F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                 November 10, 2005
                                FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                                      Clerk


                                       No. 05-10581
                                     Summary Calendar



       DONNELL LINTHECOME,

                                                          Plaintiff-Appellant,

                                           versus

       JOHN W. SNOW, SECRETARY, DEPARTMENT
       OF TREASURY,

                                                          Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             (USDC No. 3:05-CV-27)
         _________________________________________________________


Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:

       The judgment of the district court is affirmed.

       Linthecome argues that the grievance procedure he selected did not require appeal

to the arbitrator, a step that is required for exhaustion of the administrative remedies.

That same contention was raised in the prior appeal. He lost that appeal for failure to
exhaust administrative remedies, and now he offers no support for his contention that an

appeal to an arbitrator is not required or that anything has changed.

       The jurisdiction of the court over the exhaustion issue was resolved in the prior

cases. Linthecome is estopped to raise it here.

       AFFIRMED.




                                             2